Exhibit 10.24

EXECUTION COPY

VIRTUS INVESTMENT PARTNERS, INC.

GUARANTEE AGREEMENT

among

VIRTUS INVESTMENT PARTNERS, INC.,

EACH OF THE SUBSIDIARY GUARANTORS PARTY HERETO

and

THE BANK OF NEW YORK MELLON,

as Administrative Agent

 

 

Dated as of September 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page  

ARTICLE 1. GUARANTEE; FRAUDULENT TRANSFER, ETC.; CONTRIBUTION

     4   

SECTION 1.1

  

GUARANTEE

     4   

SECTION 1.2

  

GUARANTEE OF PAYMENT

     5   

SECTION 1.3

  

FRAUDULENT TRANSFER

     5   

SECTION 1.4

  

CONTRIBUTIONS

     5   

ARTICLE 2. OBLIGATIONS NOT WAIVED

     6   

ARTICLE 3. SECURITY

     7   

ARTICLE 4. NO DISCHARGE OR DIMINISHMENT OF GUARANTEE

     7   

ARTICLE 5. DEFENSES OF BORROWER WAIVED

     7   

ARTICLE 6. AGREEMENT TO PAY; SUBORDINATION

     8   

ARTICLE 7. INFORMATION

     8   

ARTICLE 8. REPRESENTATIONS AND WARRANTIES

     9   

ARTICLE 9. TERMINATION

     9   

ARTICLE 10. BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS

     9   

ARTICLE 11. WAIVERS; AMENDMENTS

     10   

SECTION 11.1

  

NO WAIVER

     10   

SECTION 11.2

  

AMENDMENTS, ETC.

     10   

ARTICLE 12. NOTICES

     10   

ARTICLE 13. SURVIVAL OF AGREEMENT; SEVERABILITY

     11   

SECTION 13.1

  

SURVIVAL OF AGREEMENT

     11   

SECTION 13.2

  

SEVERABILITY

     11   

ARTICLE 14. ADDITIONAL GUARANTORS

     11   

ARTICLE 15. RIGHT OF SETOFF

     11   

ARTICLE 16. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     12   

SECTION 16.1

  

GOVERNING LAW

     12   

SECTION 16.2

  

CONSENT TO JURISDICTION

     12   

SECTION 16.3

  

WAIVER OF OBJECTION TO VENUE

     12   

SECTION 16.4

  

CONSENT TO SERVICE OF PROCESS

     12   

SECTION 16.5

  

WAIVER OF JURY TRIAL

     13   

ARTICLE 17. MISCELLANEOUS

     13   

SECTION 17.1

  

HEADINGS

     13   

 

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

SECTION 17.2

  

COUNTERPARTS

     13   

SECTION 17.3

  

RULES OF INTERPRETATION

     13   

SECTION 17.4

  

RESOLUTION OF DRAFTING AMBIGUITIES

     13   

EXHIBITS:

 

Exhibit A    List of Subsidiaries and Addresses for Notices Exhibit B    Form of
Supplement

 

(ii)

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT, dated as of September 1, 2009, among VIRTUS INVESTMENT
PARTNERS, INC., a Delaware corporation (the “Borrower”), each of the
Subsidiaries of the Borrower listed on Exhibit A hereto or which becomes a party
hereto in accordance to Article 14 (each such Subsidiary, individually, a
“Subsidiary Guarantor” or “Guarantor” and, collectively, the “Subsidiary
Guarantors” or “Guarantors”) and THE BANK OF NEW YORK MELLON, as Administrative
Agent under the Credit Agreement referred to in the next paragraph acting on
behalf of the Secured Parties (as defined in such Credit Agreement).

RECITALS

A. Reference is made to the Credit Agreement, dated as of September 1, 2009,
among the Borrower, the Lenders party thereto, and The Bank of New York Mellon,
as Administrative Agent, (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein, and the term “subsidiary”, shall have the
meanings assigned to such terms in the Credit Agreement and the terms “Secured
Obligations” and “Secured Parties” have the meanings assigned to such terms in
the Security Agreement.

B. The Lenders have agreed to make Revolving Loans to, and the Issuing Bank has
agreed to issue Letters of Credit for the account of, the Borrower pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement. Each Guarantor is a direct or indirect Subsidiary of the Borrower and
each of the Borrower and each Guarantor acknowledges that the Revolving Loans,
Letters of Credit and other financial accommodations made under the Loan
Documents will enhance the aggregate borrowing powers of the Borrower and credit
availability to the other Loan Parties and facilitate their loan relationship
with the Credit Parties, all to the mutual advantage of the Borrower and the
Guarantors.

C. Each Guarantor further acknowledges that it will derive substantial direct
and indirect benefit from the making of the Revolving Loans and the issuance of
the Letters of Credit.

D. The execution and delivery by the Guarantors and the Borrower of this
Guarantee Agreement is a condition precedent to the effectiveness of the Credit
Agreement, and the Credit Parties would not have entered into the Credit
Agreement if the Guarantors and the Borrower had not executed and delivered this
Guarantee Agreement.

Accordingly, the parties hereto agree as follows:

ARTICLE 1.

GUARANTEE; FRAUDULENT TRANSFER, ETC.; CONTRIBUTION

Section 1.1 Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the Secured Obligations. Each Guarantor further agrees that the
Obligations may be extended or renewed,

 

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

in whole or in part, without notice to or further assent from it and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Secured Obligation.

Section 1.2 Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any of the security held for
payment of the Secured Obligations or to any balance of any deposit account or
credit on the books of the Administrative Agent or any other Secured Party in
favor of the Borrower or any other person.

Section 1.3 Fraudulent Transfer. Anything in this Guarantee Agreement to the
contrary notwithstanding, the obligations of each Subsidiary Guarantor hereunder
shall be limited to a maximum aggregate amount equal to the greatest amount that
would not render such Subsidiary Guarantor’s obligations hereunder subject to
avoidance as a fraudulent transfer, obligation or conveyance under Section 548
of Title 11 of the United States Code or any provisions of applicable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Subsidiary Guarantor (A) in respect of
intercompany debt owed or owing to the Borrower or Affiliates of the Borrower to
the extent that such debt would be discharged in an amount equal to the amount
paid by such Subsidiary Guarantor hereunder and (B) under any Guarantee of
senior unsecured debt or Indebtedness subordinated in right of payment to the
Secured Obligations, which Guarantee contains a limitation as to maximum amount
similar to that set forth in this Section, pursuant to which the liability of
such Subsidiary Guarantor hereunder is included in the liabilities taken into
account in determining such maximum amount) and after giving effect as assets to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation, contribution, reimbursement,
indemnity or similar rights of such Subsidiary Guarantor pursuant to
(I) applicable law or (II) any agreement providing for an equitable allocation
among such Subsidiary Guarantor and other Affiliates of the Borrower of
obligations arising under guarantees by such parties (including the agreements
described in Section 1.4).

Section 1.4 Contributions. In addition to all rights of indemnity and
subrogation, the Subsidiary Guarantors may have under applicable law (but
subject to this paragraph), the Borrower agrees that (i) in the event a payment
shall be made by any Subsidiary Guarantor hereunder, the Borrower shall
indemnify such Subsidiary Guarantor for the full amount of such payment, and
such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payments shall have been made to the extent of such payment, and
(ii) in the event that any assets of any Subsidiary Guarantor shall be sold
pursuant to any Loan Document to satisfy any claim of any Secured Party, the
Borrower shall indemnify such Subsidiary Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold. Each
Subsidiary Guarantor (a “Contributing Subsidiary Guarantor”) agrees (subject to
this paragraph) that, in the event a payment shall be made by any other
Subsidiary Guarantor hereunder or assets of any other Subsidiary Guarantor shall
be sold pursuant to any Loan Document to satisfy a claim of any Secured Party
and such other Subsidiary Guarantor (the “Claiming Subsidiary Guarantor”) shall
not have been fully indemnified by the Borrower

 

- 5 -

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

as provided in this paragraph, the Contributing Subsidiary Guarantor shall
indemnify the Claiming Subsidiary Guarantor in an amount equal to the amount of
such payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Subsidiary Guarantor on the
date hereof and the denominator shall be the aggregate net worth of all the
Subsidiary Guarantors on the date hereof (or, in the case of any Subsidiary
Guarantor becoming a party hereto pursuant to Article 14, the date of the
Supplement hereto executed and delivered by such Subsidiary Guarantor). Any
Contributing Subsidiary Guarantor making any payment to a Claiming Subsidiary
Guarantor pursuant to this paragraph shall be subrogated to the rights of such
Claiming Subsidiary Guarantor under this paragraph to the extent of such
payment. Notwithstanding any provision of this paragraph to the contrary, all
rights of the Subsidiary Guarantors under this paragraph and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the final and indefeasible payment in full in cash of
the Secured Obligations. No failure on the part of the Borrower or any
Subsidiary Guarantor to make the payments required by this paragraph (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Subsidiary Guarantor with respect
to its obligations under this paragraph, and each Subsidiary Guarantor shall
remain liable for the full amount of the obligations of such Subsidiary
Guarantor under this paragraph.

ARTICLE 2.

OBLIGATIONS NOT WAIVED

To the fullest extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from, and protest to any Loan Party of any of
the Secured Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment. To the fullest extent permitted by
applicable law, the obligations of each Guarantor hereunder shall not be
affected by (i) the failure of the Administrative Agent or any other Secured
Party to assert any claim or demand or to enforce or exercise any right or
remedy against the Borrower or any other Guarantor under the provisions of the
Credit Agreement or any other Loan Document, or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from, any of the terms or
provisions of this Guarantee Agreement, any other Loan Document, any Guarantee
or any other agreement, including with respect to any other Guarantor under this
Guarantee Agreement or (iii) the failure to perfect any security interest in, or
the release of, any of the security held by or on behalf of the Administrative
Agent or any other Secured Party.

 

- 6 -

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

ARTICLE 3.

SECURITY

Each Guarantor authorizes the Administrative Agent and each other Secured Party
to (i) take and hold security for the payment of the obligations under this
Guarantee Agreement, (including pursuant to the Security Documents), and
exchange, enforce, waive and release any such security, (ii) apply such security
and direct the order or manner of sale thereof in accordance with the Loan
Documents and (iii) release or substitute any one or more endorsees, other
Guarantors or other obligors.

ARTICLE 4.

NO DISCHARGE OR DIMINISHMENT OF GUARANTEE

The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
final and indefeasible payment in full in cash of the Secured Obligations),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Secured Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Secured Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Secured Party
to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Secured Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or that would otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the final and indefeasible
payment in full in cash of all the Secured Obligations).

ARTICLE 5.

DEFENSES OF BORROWER WAIVED

To the fullest extent permitted by applicable law, each of the Guarantors waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Secured Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower or any other Loan Party, other than the final and indefeasible payment
in full in cash of the Secured Obligations. The Administrative Agent and the
other Secured Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Secured Obligations, make any

 

- 7 -

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

other accommodation with the Borrower or any Guarantor or exercise any other
right or remedy available to them against the Borrower or any Guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Secured Obligations have been fully, finally and
indefeasibly paid in cash. Pursuant to applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Guarantor, as applicable, or any security.

ARTICLE 6.

AGREEMENT TO PAY; SUBORDINATION

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Secured Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent or such other Secured Party as designated
thereby in cash the amount of such unpaid Secured Obligations. Upon payment by
any Guarantor of any sums to the Administrative Agent or any Secured Party as
provided above, all rights of such Guarantor against the applicable Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior final and indefeasible payment in full
in cash of the Secured Obligations. In addition, any debt or Lien of the
Borrower or any other Loan Party now or hereafter held by any Guarantor is
hereby subordinated in right of payment to the prior final and indefeasible
payment in full in cash of the Secured Obligations and the Liens created under
the Loan Documents. If any amount shall erroneously be paid to any Guarantor on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such debt of the Borrower or such other Loan Party,
such amount shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Administrative Agent to be credited against the
payment of the Secured Obligations, whether matured or unmatured, in accordance
with the terms of the Loan Documents.

ARTICLE 7.

INFORMATION

Each Guarantor assumes all responsibility for being and keeping itself informed
of each Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Secured Obligations and
the nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative

 

- 8 -

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

Agent or the other Secured Parties will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.

ARTICLE 8.

REPRESENTATIONS AND WARRANTIES

Each of the Subsidiary Guarantors represents and warrants as to itself that all
representations and warranties relating to it contained in the Credit Agreement
are true and correct.

ARTICLE 9.

TERMINATION

The guarantees made hereunder (i) shall terminate when all Commitments have
expired or otherwise terminated and the principal of and interest on each
Revolving Loan and all fees and other amounts payable under the Loan Documents
shall have been finally and indefeasibly paid in full in cash and all Letters of
Credit have expired or otherwise terminated and all LC Disbursements have been
indefeasibly reimbursed in full in cash and (ii) shall continue to be effective
or be reinstated, as applicable, if at any time payment, or any part thereof, of
any such Credit Obligation is rescinded or must otherwise be restored by any
Secured Party or any Guarantor upon the bankruptcy or reorganization of any Loan
Party or otherwise.

ARTICLE 10.

BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS

Whenever in this Guarantee Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of any
Guarantor that are contained in this Guarantee Agreement shall bind and inure to
the benefit of each party hereto and its successors and assigns. This Guarantee
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Guarantor
and the Administrative Agent and their respective successors and assigns, and
shall inure to the benefit of such Guarantor, the Administrative Agent and the
other Secured Parties, and their respective successors and assigns, except that
no Guarantor shall have the right to assign its rights or obligations hereunder
or any interest herein (and any such attempted assignment shall be void),

 

- 9 -

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

except as expressly contemplated by this Guarantee Agreement or the other Loan
Documents. If any of the Equity Interests in any Subsidiary Guarantor is sold,
transferred or otherwise disposed of pursuant to a transaction permitted by the
Loan Documents and, immediately after giving effect thereto, such Subsidiary
Guarantor shall no longer be a Subsidiary, then the obligations of such
Subsidiary Guarantor under this Guarantee Agreement shall be automatically
released. This Guarantee Agreement shall be construed as a separate agreement
with respect to each Guarantor and may be amended, modified, supplemented,
waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.

ARTICLE 11.

WAIVERS; AMENDMENTS

Section 11.1 No Waiver. No failure or delay of the Administrative Agent in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Secured Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Guarantee Agreement or any other Loan
Document or consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by Section 11.2, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Guarantor in any case
shall entitle such Guarantor to any other or further notice or demand in similar
or other circumstances.

Section 11.2 Amendments, etc. Neither this Guarantee Agreement nor any provision
hereof may be waived, amended or modified except pursuant to a written agreement
entered into by, between or among the Administrative Agent and the Guarantor or
Guarantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 10.2 of the
Credit Agreement.

ARTICLE 12.

NOTICES

All communications and notices hereunder shall be in writing and given as
provided in Section 10.1 of the Credit Agreement. All communications and notices
hereunder to the Administrative Agent or the Borrower shall be given to it at
its address for notices set forth in such Section, and all communications and
notices hereunder to any Guarantor shall be given to it at the address set forth
for such Guarantor on Exhibit A, with a copy to the Borrower.

 

- 10 -

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

ARTICLE 13.

SURVIVAL OF AGREEMENT; SEVERABILITY

Section 13.1 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guarantors herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Guarantee Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent and the other Secured Parties and shall
survive the execution and delivery of any Loan Document, the making of any
Revolving Loan and the issuance of any Letter of Credit, regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect until this Guarantee Agreement shall terminate.

Section 13.2 Severability. In the event any one or more of the provisions
contained in this Guarantee Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

ARTICLE 14.

ADDITIONAL GUARANTORS

Upon execution and delivery after the date hereof by the Administrative Agent
and a Subsidiary of an instrument in the form of Exhibit B, such Subsidiary
shall become a Subsidiary Guarantor hereunder with the same force and effect as
if originally named as a Subsidiary Guarantor herein. The execution and delivery
of any such instrument shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Subsidiary
Guarantor as a party to this Guarantee Agreement.

ARTICLE 15.

RIGHT OF SETOFF

If an Event of Default shall have occurred and be continuing, each Secured Party
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Secured

 

- 11 -

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

Party to or for the credit or the account of any Guarantor against any or all
the obligations of such Guarantor now or hereafter existing under this Guarantee
Agreement and the other Loan Documents held by such Secured Party, irrespective
of whether or not such Secured Party shall have made any demand under this
Guarantee Agreement or any other Loan Document and although such obligations may
be unmatured. The rights of each Secured Party under this Article are in
addition to other rights and remedies (including other rights of setoff) which
such Secured Party may have.

ARTICLE 16.

GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL

Section 16.1 GOVERNING LAW. THIS GUARANTEE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

Section 16.2 Consent to Jurisdiction. Each Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Guarantee
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by applicable law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guarantee Agreement shall affect any right that the Administrative Agent or any
other Secured Party may otherwise have to bring any action or proceeding
relating to this Guarantee Agreement or the other Loan Documents against any
Guarantor, or any of its property, or in the courts of any jurisdiction.

Section 16.3 Waiver of Objection to Venue. Each Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guarantee
Agreement or the other Loan Documents in any court referred to in Section 16.2.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Section 16.4 Consent to Service of Process. Each party to this Guarantee
Agreement irrevocably consents to service of process in the manner provided for
notices in Article 12.

 

- 12 -

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

Nothing in this Guarantee Agreement will affect the right of any party to this
Guarantee Agreement to serve process in any other manner permitted by law.

Section 16.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTEE AGREEMENT. EACH PARTY HERETO HEREBY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTEE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

ARTICLE 17.

MISCELLANEOUS

Section 17.1 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Guarantee Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Guarantee Agreement.

Section 17.2 Counterparts. This Guarantee Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one contract (subject to Article 10), and shall become
effective as provided in Article 10. Delivery of an executed counterpart of this
Guarantee Agreement by facsimile transmission shall be as effective as delivery
of a manually executed counterpart of this Guarantee Agreement.

Section 17.3 Rules of Interpretation. The rules of interpretation specified in
Sections 1.2, 1.3 and 1.4 of the Credit Agreement shall be applicable to this
Guarantee Agreement.

Section 17.4 Resolution of Drafting Ambiguities. The Borrower and each Guarantor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of this Guarantee Agreement, that it and its counsel
reviewed and participated in the preparation and negotiation thereof and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.

[Remainder of Page Intentionally Left Blank]

 

- 13 -

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.

 

VIRTUS INVESTMENT PARTNERS, INC. By:   /s/ Michael A. Angerthal Name:   Michael
A. Angerthal Title:   Executive Vice President & Chief Financial Officer

 

DUFF & PHELPS INVESTMENT MANAGEMENT CO. By:   /s/ Michael A. Angerthal Name:  
Michael A. Angerthal Title:   Executive Vice President & Treasurer

 

ENGEMANN ASSET MANAGEMENT By:   /s/ Michael A. Angerthal Name:   Michael A.
Angerthal Title:   Executive Vice President & Chief Financial Officer

 

EUCLID ADVISORS LLC By:   /s/ Michael A. Angerthal Name:   Michael A. Angerthal
Title:   Executive Vice President & Treasurer

 

KAYNE ANDERSON RUDNICK INVESTMENT MANAGEMENT, LLC By:   /s/ Michael A. Angerthal
Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer

 

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

PASADENA CAPITAL CORPORATION By:   /s/ Michael A. Angerthal Name:   Michael A.
Angerthal Title:   Executive Vice President & Chief Financial Officer

 

RUTHERFORD FINANCIAL CORPORATION By:   /s/ David Hanley Name:   David Hanley
Title:   Vice President & Treasurer

 

SCM ADVISORS LLC By:   /s/ Michael A. Angerthal Name:   Michael A. Angerthal
Title:   Senior Vice President & Chief Financial Officer

 

VIRTUS INVESTMENT ADVISERS, INC. By:   /s/ Michael A. Angerthal Name:   Michael
A. Angerthal Title:   Executive Vice President & Chief Financial Officer

 

VIRTUS PARTNERS, INC. By:   /s/ Michael A. Angerthal Name:   Michael A.
Angerthal Title:   Executive Vice President, Chief Financial Officer

 

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

ZWEIG ADVISERS, LLC By:   /s/ Michael A. Angerthal Name:   Michael A. Angerthal
Title:   Executive Vice President & Chief Financial Officer

 

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as Administrative Agent

By:   /s/ Richard G. Shaw Name:   Richard G. Shaw Title:   Vice President

 

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

EXHIBIT A

TO GUARANTEE AGREEMENT

LIST OF SUBSIDIARY GUARANTORS AND ADDRESS FOR NOTICES

 

Subsidiary Guarantor

  

Address

Duff & Phelps Investment Management Co.

  

200 S. Wacker Drive, Suite 500

Chicago, IL 60606

Attention: Chief Compliance Officer

 

with a copy to:

 

Virtus Investment Partners, Inc.

100 Pearl Street

Hartford, CT 06103

Attn.: Legal Counsel

Engemann Asset Management

  

c/o Virtus Investment Partners, Inc.

100 Pearl Street

Hartford, CT 06103

Attn.: Legal Counsel

Euclid Advisors LLC

  

900 Third Avenue

New York, NY 10022

Attention: Chief Compliance Officer

 

with a copy to:

 

Virtus Investment Partners, Inc.

100 Pearl Street

Hartford, CT 06103

Attn.: Legal Counsel

Kayne Anderson Rudnick Investment

Management, LLC

  

1800 Avenue of the Stars

2nd Floor

Los Angeles, CA 90067

Attention: Chief Compliance Officer

 

with a copy to:

 

Virtus Investment Partners, Inc.

100 Pearl Street

Hartford, CT 06103

Attn.: Legal Counsel

Pasadena Capital Corporation

  

c/o Virtus Investment Partners, Inc.

100 Pearl Street

Hartford, CT 06103

Attn.: Legal Counsel

 

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

Rutherford Financial Corporation

  

c/o Virtus Investment Partners, Inc.

100 Pearl Street

Hartford, CT 06103

Attn.: Legal Counsel

SCM Advisors LLC

  

909 Montgomery Street

5th Floor

San Francisco, CA 94133

Attention: Chief Compliance Officer

 

with a copy to:

 

Virtus Investment Partners, Inc.

100 Pearl Street

Hartford, CT 06103

Attn.: Legal Counsel

Virtus Investment Advisers, Inc.

  

100 Pearl Street

Hartford, CT 06103

Attn.: Legal Counsel

Virtus Partners, Inc.

  

100 Pearl Street

Hartford, CT 06103

Attn.: Legal Counsel

Zweig Advisers, LLC

  

900 Third Avenue

New York, NY 10022

Attention: Chief Compliance Officer

 

with a copy to:

 

Virtus Investment Partners, Inc.

100 Pearl Street

Hartford, CT 06103

Attn.: Legal Counsel

 

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

EXHIBIT B

TO GUARANTEE AGREEMENT

FORM OF SUPPLEMENT

SUPPLEMENT NO.__, dated as of                         , to the GUARANTEE
AGREEMENT, dated as of September 1, 2009, among Virtus Investment Partners,
Inc., a Delaware corporation (the “Borrower”), each of the Subsidiaries of the
Borrower party thereto (each such Subsidiary, individually, a “Subsidiary
Guarantor” or “Guarantor” and, collectively, the “Subsidiary Guarantors” or
“Guarantors”) and The Bank of New York Mellon, as Administrative Agent under the
Credit Agreement referred to in the next paragraph (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”).

Reference is made to the Credit Agreement, dated as of September 1, 2009, among
the Borrower, the Lenders from time to time party thereto and The Bank of New
York Mellon, as Administrative Agent (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein, and the term “subsidiary”, shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement.

The Guarantors have entered into the Guarantee Agreement in order to induce the
Lenders to make Revolving Loans and the Issuing Bank to issue Letters of Credit.
Article 14 of the Guarantee Agreement provides that additional Subsidiaries may
become Subsidiary Guarantors under the Guarantee Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Subsidiary Guarantor under
the Guarantee Agreement in order to induce the Lenders to make additional
Revolving Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for Revolving Loans previously made and Letters of Credit
previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

1. In accordance with Article 14 of the Guarantee Agreement, the New Guarantor
by its signature below becomes a Subsidiary Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Subsidiary Guarantor, and the New Guarantor hereby (a) agrees to all the terms
and provisions of the Guarantee Agreement applicable to it as a Subsidiary
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Subsidiary Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a “Subsidiary Guarantor”
in the Guarantee Agreement shall be deemed to include the New Guarantor. The
Guarantee Agreement is hereby incorporated herein by reference.

2. The New Guarantor represents and warrants to the Administrative Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance

 

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditor’s rights generally.

3. This Supplement may be executed in counterparts (and by each party hereto on
a different counterpart), each of which shall constitute an original, but both
of which, when taken together, shall constitute but one contract. This
Supplement shall become effective when the Administrative Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Guarantor and the Administrative Agent. Delivery of an
executed counterpart of this Supplement by facsimile transmission shall be as
effective as delivery of a manually executed counterpart of this Supplement.

4. Except as expressly supplemented hereby, the Guarantee Agreement shall remain
in full force and effect.

5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

6. In the event any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Guarantee Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

7. All communications and notices hereunder shall be in writing and given as
provided in Article 12 of the Guarantee Agreement. All communications and
notices hereunder to the New Guarantor shall be given to it at the address set
forth under its signature below, with a copy to the Borrower.

8. The New Guarantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Administrative Agent.

[Signature page follows]

 

Virtus Investment Partners, Inc. Guarantee Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement No.             to the Guarantee Agreement as of the
day and year first above written.

 

[NAME OF NEW GUARANTOR] By:     Name:     Title:    

 

THE BANK OF NEW YORK MELLON,

as Administrative Agent

By:     Name:     Title:    

 

Virtus Investment Partners, Inc. Guarantee Agreement